DETAILED ACTION

This communication is in response to the Application filed 11 April 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6, 8-11, 13-14, and 18-21 pending and have been examined, and the Examiner determines that this action is in condition for Allowance.


EXAMINER’S AMENDMENT

The following amendments are made with the approval of the applicant’s representative, David Dyer.

Please amend claim 1 as follows:
A computer-implemented method, comprising:
receiving, by a computing device, a communication including text that is presentable on a display screen of the computing device;



determining a portion of the communication to present on the display screen portion of the communication including a subset of and less than all words from the text; 
detecting a movement of the computing device from a first position to a second position; 
based at least in part on first data representing a position of a user with respect to the computing device, determining that the display screen is viewable when the computing device is in the second position; and 
in response to detecting the movement, presenting the portion of the communication on the display screen.


Please amend claim 3 as follows:
The computer-implemented method of claim 1, further comprising:
presenting a plurality of excerpted communications from a same application as the communication on the display screen.


Please amend claim 11 as follows:
A computing device, comprising:
one or more processors;
a display screen;

memory including instructions that, upon execution by the one or more processors, cause the computing device to:
receive a communication including text that is presentable on the display screen of the computing device;



determine a portion of the communication to present on the display screenportion of the communication including a subset of and less than all words from the text; 
detect a movement of the computing device from a first position to a second position; 
based at least in part on first data representing a position of a user with respect to the computing device, determine that the display screen is viewable when the computing device is in the second position; and  
in response to detecting the movement, present the portion of the communication on the display screen.


Please amend claim 13 as follows:
The computing device of claim 11, further comprising further instructions that, upon execution by the one or more processors, further cause the computing device to:
present a plurality of excerpted communications from a same application as the communication on the display screen.


Please amend claim 16 as follows:
The computing device of claim [[11,]]21, further comprising further instructions that, upon execution by the one or more processors, further cause the computing device to:
adjust a power level of the display screen based at least on a gaze of the user.


Please amend claim 19 as follows:

The computing device of claim 11, further comprising further instructions that, upon execution by the one or more processors, further cause the computing device to:
present a plurality of excerpted communications in a sequence based on past relevance to [[the ]]a user of the computing device.


Please amend claim 21 as follows:

The computing device of claim 11, further comprising a camera and the memory including further instructions that, upon execution by the one or more processors, further cause the computing device to:
capture, by the camera, image data of a field of view of the camera; and
determine, from the image data, that an identity of a user of the computing device is represented in the image data.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art includes US 8966361 (Lee), US 20100174979 (Mansfield et al.), and US 20070202914 (Maaloe). Lee teaches determining an excerpted amount of the communication to present on the display screendetect a movement of the computing device from and in response to detecting the movement, present the excerpted amount of the communication on the display screen (Lee, claim 1 and col. 4, lines 61 – col. 5, line 2).
Mansfield et al. teaches displaying, on the handheld display device, a particular portion of the structured document in a first layout when the display device is at a first orientation; displaying, on the handheld display device, the particular portion of the structured document in a second layout different than the first when the display device is at a second orientation (Mansfield et al., claim 20 and para [0489]).
Maaloe teaches circuitry for controlling the graphics display to display a portion of an Internet web page corresponding to signals received by the communications circuitry, and for changing the displayed portion of the Internet web page responsive to movement of the handset detected by the position sensing device (Maaloe, claim 1).
Wehrenberg et al. teaches displaying a first portion of a document page on a display of the portable device prior to the movement, and displaying a second portion of the document page different than the first portion on the display of the portable device if the determined direction of the movement relatively matches the predetermined direction (Wehrenberg et al., para [0086]).
          However, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 
“determining a portion of the communication to present on the display screen portion of the communication including a subset of and less than all words from the text; 
detecting a movement of the computing device from a first position to a second position; 
based at least in part on first data representing a position of a user with respect to the computing device, determining that the display screen is viewable when the computing device is in the second position; and 
in response to detecting the movement, presenting the portion of the communication on the display screen.”
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656